Title: From Alexander Hamilton to Thomas Jefferson, 9 June 1790
From: Hamilton, Alexander
To: Jefferson, Thomas


Treasury Department June 9th. 1790
Sir

I have the honor to inform you, that in a few days, information furnished by the several Departments and otherwise collected, will be laid before the House of Representatives, for the purpose of obtaining appropriations of Money. As the expences &ca. of the Department of State will necessarily require an appropriation, I beg the favour of your directing information to be transmitted to me of the sum you may desire to be placed upon the list.
You will oblige me by directing a return to be made to this office, from time to time, of such officers connected with the Revenue, as shall be hereafter appointed.
Enclosed is a return of the persons appointed by the President of the United States to superintend certain Light houses therein mentioned, which, I presume, will be necessary to enable you to give the necessary directions about their Commissions.
I have the honor to be, very respectfully   Sir,   Your obedient Servt.
Alexander HamiltonSecy of the Treasury The Honorable Thomas Jefferson EsquireSecretary of State
